Stephens, J.
1. A vehicle is not subject to condemnation upon the ground that it is engaged in the transportation of liquors or beverages the sale or possession of which is prohibited by law, as provided in section 20 of the prohibition act approved March 28, 1917 (Ga. Laws, Ex. Sess. 1917, pp. 7, 16), when it does not appear that the vehicle was used in conveying the prohibited liquors or beverages with the knowledge of the owner or lessee. Lang v. Hitt, 149 Ga. 667 (101 S. E. 795).
2. Where one who was employed by the owner of an automobile merely as a driver, and who was therefore not a lessee within the meaning of this act (Lang v. Hitt, supra), although engaged in running the automobile on business for the owner, transported and conveyed in it liquors or beverages in violation of this act, without the knowledge of the owner, the automobile was not subject to condemnation.

Judgment reversed.


Jenkins, P. J., and Smith, J., concur.